0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted \is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 of the claim recites the limitation that the magnet is arranged “in a region closer to the second surface of the sensor component” however is unclear as to what the magnet is closer than since no reference is made to any other element(s) in relation to the magnet.
As all remaining claims ultimately depend on claim 1, they are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner US Patent Application Publication 2012/0319682 (hereinafter referred to as Ausserlechner) and Theuss et al. US Patent Application Publication 2009/0243595 (hereinafter referred to as Theuss).
Regarding claim 1, Ausserlechner teaches a rotational speed sensor comprising a sensor component 158 (as seen in fig. 7) having a first surface (top), a second surface (bottom) on an opposite side of the first surface, a first magnetic sensing element (160 left) arranged between the first surface and the second surface, and a second magnetic sensing element (160 right) arranged between the first surface and second surface so as to be separate from the first magnetic sensing element. A magnet 162 arranged in a region closer to the second surface of the sensor component, and a magnetic portion (surrounding area 192) arranged between the second surface of the sensor component and the magnet and made from magnetic material, wherein the magnetic portion includes an opening 192 formed in a first direction that is a direction in which the sensor component, the magnetic plate and the magnet are arranged. Ausserlechner does not explicitly disclose the magnetic portion as a magnetic plate as claimed. Theuss teaches a similar sensor 500 shown in fig. 5 which includes sensor element 504, a magnetic plate 505 arranged between the magnet and the sensor and made from a magnetic material. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ausserlechner and Theuss in order to provide the claimed magnetic plate with the opening therein in order to guide the magnetic field produced by the magnet towards the sensing area as claimed.  
Regarding claim 2, Ausserlechner when in combination with Theuss discloses the opening formed at a first position overlapping a center of a line connecting the center of the first and second magnetic sensing elements when in view of the first direction.
Regarding claims 3-5, Ausserlechner and Theuss disclose the claimed invention but do not explicitly disclose the specifics with regard to the opening and its relationship to the sensors as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the opening in any desired size in order to direct the magnetic field lines in a desired direction for accurate measurements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Ausserlechner and Theuss disclose the claimed invention but do not explicitly disclose the shape of the opening end as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have chosen any shape desired including one in which an opening diameter of the opening end of the opening is larger than a center-to-center distance between the magnetic sensing elements in order to direct the magnetic field lines in a desired direction for accurate measurements, since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 7, in combination, the device of Ausserlechner and Theuss shows the first and second magnetic sensing elements arranged along a second direction that is orthogonal to the first direction, an opening end of the opening including an opening diameter as claimed along a third direction that is orthogonal to the first direction and second direction, however Ausserlechner and Theuss do not explicitly teach the diameters as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the opening in any desired size or diameters in order to direct the magnetic field lines in a desired direction for accurate measurements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, a virtual line can be constructed in the system of Ausserlechner in the claimed configuration which would apply to the combination as well.
Regarding claim 9, in combination, the opening is a through hole that penetrates the magnetic plate in the first direction as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861